     Case 3:20-cv-00908-BEN-KSC Document 13 Filed 09/03/20 PageID.90 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   BRENDA HICKMAN,                                     Case No.: 3:20-cv-00908-BEN-KSC
11                                      Plaintiff,
                                                         ORDER GRANTING JOINT
12   v.                                                  MOTION TO DISMISS WITH
                                                         PREJUDICE
13   LOWE’S HOME CENTERS, a Limited
     Liability Company; et al.,
14                                                       [Doc. 12]
                                     Defendants.
15
16
17         Pursuant to Federal Rule of Civil Procedure 41(a)(2), the parties move to dismiss

18   this action with prejudice as to all parties. The motion is GRANTED. Each party shall

19   bear its own costs, expenses, and fees.

20         IT IS SO ORDERED.

21
22   DATED: September 3, 2020                        _______________________________
                                                     HON. ROGER T. BENITEZ
23                                                   United States District Judge
24
25
26
27
28
                                                     1
                                                                            3:20-cv-00908-BEN-KSC
